DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of Group I, claims 1-5, with traverse, in the reply filed on 04/19/2021 is acknowledged. However, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 6-15 were withdrawn by applicant in said reply.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “313” has been used to designate the adjustable fixator, pressure transducer and linear indicator. As a reminder, any reference characters added to the drawings will also need to be added to the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing 
Specification
The specification is objected to as failing to provide proper antecedent basis – in accordance with 37 CFR 1.75(d)(1) and MPEP § 608.01(o) – for “an adjustable fixator applying tension between said stationary roller and said moveable roller” (clm. 1), and particularly the function of applying tension.
The disclosure is objected to because of the following informalities: the recitation “rollers 209” in paragraph [0047] should read ‘rollers 309’.  
Correction for the above list of issues is required.
Claim Objections
Claims 1 and 3-5 are objected to because of the following informalities:
Regarding claim 1: the recitation “comprising:a” should read ‘comprising: a’.
Regarding claim 3: the recitation “whereinsaid” should read ‘wherein said’.
Regarding claim 4: the recitation “said roller” should read ‘said rollers’ to be consistent with the terminology used in the other claims.
Regarding claim 5: the recitation “rollers,and” should read ‘roller and’.
Appropriate correction for the above list of issues is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linzberger et al. (US 4,339,083 A), hereinafter ‘Linzberger’.
Regarding claim 1: Linzberger discloses a system for flaking grain used for cereal (Abstract), said system comprising:
a stationary roller (roller 300 is held stationary via pin 305, fig. 10; col. 17, ln. 58-60);
a moveable roller (roller 301 is pivotable about pin 303);
an adjustable fixator (adjusting means 304 and adjusting motor 316, col. 17, ln. 57-58 and col. 18, ln. 11) applying tension between said stationary roller and said moveable roller (the skilled artisan recognizes from fig. 10 that the shaft of adjusting means 304 applies a tension force to the bearing housing 307 of roller 301 to keep the roller from undesirably rotating away from roller 300);
wherein said fixator comprises a pressure transducer (col. 10, ln. 39-44, a pressure measuring element detects a pressure value in the grinding gap and converts the value into a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Linzberger, in view of Freeman et al. (US 2009/0087523 A1), hereinafter ‘Freeman’.
Regarding claim 2, which depends on claim 1: Linzberger is silent regarding a steam cabinet upstream from said rollers.
However, Freeman teaches a system for flaking grain (Title), the system comprising a steam cabinet (30, fig. 1) upstream from the rollers (62, 64). Freeman further teaches that the steam cabinet serves to gelatinize the starch in the grain and solubilize the grain thereby making it more easily digested (¶ [0004]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Linzberger with a steam cabinet upstream of the rollers, thereby providing a means for gelatinizing the starch in the grain and solubilizing the grain, as taught by Freeman.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Linzberger, in view of Fujio et al. (GB 2,537,229 A), hereinafter ‘Fujio’.
Regarding claim 3, which depends on claim 1: Linzberger discloses a roller feeder (11, fig. 1) upstream of said rollers (300, 301, fig. 10), wherein said roller feeder feeds product to said rollers (col. 11, ln. 39-43).
Linzberger is silent regarding said roller feeder being in communication with said pressure transducer, but discloses that metal-to-metal contact of the stationary and movable rollers can result in their destruction, and thus Linzberger provides sensing and control elements in a material infeed apparatus comprising roller feeders (11, fig. 1) in order to avoid such a scenario. However, Linzberger is silent regarding the particulars of the sensing and control elements.
As per the as-filed specification (see ¶ [0048]), the roller feeder is adjusted based on the signal received from the pressure transducer to adjust the feed rate of material, thereby ensuring that the feeder does not overpower the fixator which results in the production of flakes that are thicker than desired. Thus, the examiner recognizes the problem that applicant intends to solve to be the design of means and method for controlling the feed rate of material to the rollers in response to sensed load/pressure on the rollers.
Linzberger and Fujio both teach devices comprising a pair of rollers for rolling a material to produce a desired product, and Fujio is pertinent to the problem applicant intends to solve. Fujio teaches a similar device comprising a material feeding device in the form of a gate (5, fig. 1) for feeding material to rollers (1, fig. 1); and a pressure transducer (“load cell 9”) configured to measure the pressure (“force”) on the rollers (see ¶ [0021]). Fujio further teaches that the 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linzberger such that the roller feeder is in communication with the pressure transducer for adjusting the amount of material that is fed to the rollers based on the sensed pressure on the rollers, as taught by Fujio, thereby eliminating the need for Linzberger’s additional sensing and controlling elements in the infeed apparatus while still ensuring metal-on-metal contact between the rollers is avoided – and omission of the additional sensing and controlling elements will result in Linzberger’s system being less complex and more cost effective.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Linzberger, in view of Navin et al. (US 6,863,913 B1), hereinafter ‘Navin’.
Regarding claim 4, which depends on claim 1: Linzberger is silent regarding a density analyzer downstream from said rollers.
However, Navin teaches a system for flaking (col. 1, ln. 8-11) comprising a density analyzer (104, fig. 1A) downstream of flaking rollers (220, fig. 2) for determining the bulk density of samples of the flaked material and a portion packaging apparatus (108, fig. 1A) for packaging the analyzed samples (also see col. 2, ln. 24-27, 30-35). Navin further teaches that the density analyzer determines the bulk density of the processed material using the weight and volume of the processed material (see fig. 6; col. 2, ln. 51-53), which ensures the proper 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Linzberger with a density analyzer and portion packaging apparatus downstream of the rollers, thereby providing Linzberger with a means and method of packaging the processed material, and for ensuring proper bulk density, weight, and volume of portions of the packaged material, as taught by Navin.
Regarding claim 5, which depends on claim 4: the modification of Linzberger in view of Navin set forth in claim 4 above teaches said density analyzer (volumetric metering and weighing apparatus 104, fig. 1 of Navin) receives a sample from said rollers (the food processing machinery 100 of fig. 1A comprises the flaking rolls 220 of fig. 2, and from fig. 1A in conjunction with fig. 2 it is clear that the density analyzer 104 receives samples at least indirectly from the flaking rolls that are metered and weighed to determine bulk density; also see col. 2, ln. 30-35; col. 11, ln. 44-46; col. 12, ln. 1-4), but does not explicitly teach said system weighs a sample in a container with a known volume to calculate the bulk density (actual density).
Examiner notes that applicant has not set forth any criticality for the system weighing a sample in a container with a known volume. From paragraph [0032] of the as-filed specification it is clear that it is critical that the volume of material being weighed is known, not that the volume of the container is known. Applicant just so happens to use the known volume of the container to know the volume of material being weighed. 
And Navin further teaches that bulk density is calculated from known volume of particulate food matter and a weight measurement obtained from a weight sensing device, 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Linzberger such that the density analyzer weighs a sample having a known volume to calculate an actual density, as taught by Navin. Determining whether to use a container having a known volume, or using a cup with a known volume to meter material into a container having an unknown volume requires only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725        

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725